IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1787
                           Filed November 30, 2020


IN RE THE MARRIAGE OF ROBERT DEAN WOOD, JR.
AND SARAH BETH WOOD

Upon the Petition of
ROBERT DEAN WOOD, JR.,
      Petitioner-Appellant,

And Concerning
SARAH BETH WOOD,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Dallas County, Michael K. Jacobsen,

Judge.



      Robert Wood Jr. appeals the physical care provisions of his dissolution

decree. AFFIRMED.



      Cathleen J. Siebrecht of Siebrecht Law Firm, Des Moines, for appellant.

      Lora L. McCollom of McCollom Law Firm, PLLC, West Des Moines, for

appellee.



      Considered by Bower, C.J., May, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                         2


MAHAN, Senior Judge.

      Robert Wood Jr. appeals from the decree dissolving his marriage to Sarah

Wood, challenging the district court’s decision to place physical care of their

children with Sarah. Robert requests physical care of the children or, in the event

we affirm the court’s physical care decision, additional parenting time. He also

challenges the court’s attorney fee award to Sarah. We find the district court’s

factual determinations are supported by the record and affirm the physical care

decision and attorney fee award. We deny the parties’ requests for appellate

attorney fees.

      Robert and Sarah married in 2009 and are the parents of two children, born

in 2013 and 2016. Robert filed a petition for dissolution of marriage in November

2018. Trial took place in August 2019, and the district court entered an amended

decree of dissolution the following month, ordering physical care of the children

with Sarah and visitation to Robert every Wednesday evening and every other

weekend, Friday to Monday. In reaching its decision, the court stated in part:

             Robert requests shared physical care of the children. Sarah
      requests primary physical care of the children with parenting time to
      Robert on every other Friday at 6:00 pm to Monday at 8:00 am or
      school start time.
             Prior to the issues arising that lead to the filing of the
      dissolution, and since the children’s births, Sarah has been the
      primary caretaker for them, in that she was the parent to schedule
      and attend doctor’s appointments, ensure they were picked up from
      daycare on time and handle the majority of the day to day parenting
      tasks. Up until approximately six months prior to the parties’
      separation, Robert was a “hands’ on” parent, sharing, albeit not
      equally, in the parenting responsibilities with Sarah. At this time, the
      parties’ oldest child was four and the youngest, one. For the last
      year, Sarah has been more engaged with the children than Robert.
      Sarah has been solely responsible since prior to separation, for
      ensuring the children were dropped off and picked up from daycare
      on time. The children have resided more frequently with Sarah.
                                            3


       They continue to attend daycare and school in the Dallas Center
       School District. The parties have had continuous issues with
       communication since the separation. Often times Robert will not
       even respond to an inquiry or concern from Sarah. Sarah has
       attempted to cooperate and work with Robert in adjustments to the
       schedule and communication regarding the kids to no avail. Robert
       moved to Ankeny, Iowa from Dallas Center. . . . Although his young
       children remain in Dallas Center he made the choice to move over
       thirty minutes away from them, likely to be closer to his new
       significant other.
               ....
               Sarah’s desire for primary care puts the children’s best
       interest at the forefront. She is concerned about the commute to and
       from Ankeny from Dallas Center, given that Robert has failed under
       the temporary order to get them where they need to be on time from
       Ankeny and causing these young children to wake much earlier than
       necessary to get to daycare or school in Dallas Center. Sarah has
       attempted to communicate and resolve issues with Robert regarding
       parenting and shared expenses, but has not been successful in
       doing so. A shared care arrangement would require the parties to
       communicate more frequently than they currently do causing even
       more friction between them and resulting in the children likely
       suffering in the middle. A shared care arrangement would also
       require these young children to be subject to a much longer than
       necessary commute to and from school and activities.
               ....
               . . . . [I]t is in the children’s best interest that Sarah is granted
       primary physical care of the children.

       We review dissolution cases de novo, giving “weight to the trial court’s

factual findings, especially with respect to the credibility of the witnesses.” In re

Marriage of Witten, 672 N.W.2d 768, 773 (Iowa 2003). Questions of physical care

are based upon the best interest of the children, and “[t]he objective of a physical

care determination is to place the children in the environment most likely to bring

them to health, both physically and mentally, and to social maturity.” In re Marriage

of Hansen, 733 N.W.2d 683, 695–96 (Iowa 2007).

       The district court found the parties “have demonstrated a continuing

difficulty in communicating about the needs of the children” and “[t]he tension and
                                          4


conflict between [them] remains high and it is unlikely it will decrease.” The court

also found “Robert’s move to Ankeny, away from his children, was not in keeping

their best interests in mind” and resulted in “[t]he parties now liv[ing] 30 minutes

apart.” The district court was in the best position to see, hear, and evaluate the

parties first-hand. See Witten, 672 N.W.2d at 773. Upon our review of the record,

we are convinced the district court properly considered all factors in making

physical care and visitation decisions in the best interest of the children. We affirm

the court’s determinations without further opinion pursuant to Iowa Court Rule

21.26(1)(a) through (e).

       We further find no abuse of discretion in the court’s award of trial attorney

fees to Sarah. See In re Marriage of Sullins, 715 N.W.2d 242, 247 (Iowa 2006)

(setting forth standard of review). Robert has a history of significantly higher

earnings than Sarah. And although he became unemployed the week before trial,

he testified he anticipated finding employment paying around the same salary.

       The parties’ requests for appellate attorney fees are denied. Costs on

appeal shall be equally assessed between the parties.

       AFFIRMED.